PER CURIAM.
This is an appeal from a judgment and sentence pursuant to appellant’s plea of guilty. The Public Defender has filed an Anders1 motion and brief requesting leave to withdraw as counsel for appellant and representing to this court that no reversible error appears. On March 17, 1981, this court gave appellant thirty (30) days within which to file a brief in his own behalf. No such brief has been filed. The court has reviewed counsel’s brief and the record herein and no reversible error appears. Any question of the voluntariness of a plea should be presented to the lower court.
Appellant was convicted of second degree theft, a third degree felony, which is punishable by up to five years imprisonment. §§ 812.014(2)(b)(l) and 775.082(3)(d), Florida Statutes (1979). As he was sentenced to three years imprisonment with credit for time served, appellant was properly sentenced.
The appeal from the judgment is DISMISSED and the sentence is AFFIRMED.
COBB, FRANK D. UPCHURCH, and SHARP, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).